Shulman, Judge.
Appellant appeals from the denial of a motion to set aside a judgment for appellee. The basis of the motion was that appellee failed to verify its answer in response to appellant’s verified complaint. However, failure to verify a pleading is an amendable defect (Wall v. Mills, 126 Ga. App. 149 (1) (190 SE2d 146)) and supplies no basis for setting a judgment aside under Code Ann. § 81A-160 (d) which requires a nonamendable defect on the face of the record or pleadings.
Appellant’s other enumerations of error are directed to the granting of the judgment to appellee. However, an appeal from that judgment was dismissed by this court in Dunn v. Lockheed-Ga. Co., 143 Ga. App. 66 (237 SE2d *751531), for failure to timely file a notice of appeal. It is still too late.
Submitted May 15, 1978
Decided July 14, 1978.
Charles E. Price, for appellant.
Awtrey, Parker, Risse, Mangerie & Dozier, Dana L. Jackel, for appellee.

Judgment affirmed.


Bell, C. J., and Birdsong, J., concur.